Citation Nr: 1040268	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

 
FINDING OF FACT

The persuasive evidence does not show that the Veteran has 
tinnitus etiologically related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus in either ear are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including organic neurological 
disorders such as sensorineural hearing loss and tinnitus, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Evidence

Service treatment records are unremarkable for any complaints 
regarding tinnitus symptoms.  Nevertheless, the Veteran reports 
that he experienced noise exposure during active service.  The 
record shows that the Veteran served as a Boatwain's mate in 
Vietnam.  The Board finds the Veteran credible in his report of 
in-service noise exposure.  

The Veteran initially visited a VA medical center for a hearing 
evaluation in October 2003.  He reported hearing difficulties 
over the past two years, but denied tinnitus symptoms.  
Subsequent VA treatment notes from February 2006 showed that the 
Veteran began experiencing tinnitus symptoms in fall 2005.  

The Veteran underwent a VA examination in February 2007.  The 
audiologist reviewed the claims file and interviewed the Veteran.  
The Veteran related a history of in-service noise exposure from 
gunfire and aircraft noise.  He described experiencing 
intermittent tinnitus symptoms that were occasionally accompanied 
by a headache.  The examiner diagnosed tinnitus and concluded 
that it was less likely related to in-service noise exposure.  He 
cited the time lapse between the in-service noise exposure and 
the onset of reported tinnitus symptoms.  

Analysis

The Veteran contends that service connection is warranted for 
tinnitus.  The record includes sufficient evidence showing both 
in-service noise exposure and current tinnitus symptoms.  

The remaining issue is determining whether the current tinnitus 
symptoms are etiologically related to in-service noise exposure.  
The Board must weigh all lay and medical evidence of record in 
making such a determination.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Although the 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself; the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  Id.

Regarding the Veteran's contentions of a nexus between tinnitus 
symptoms and in-service noise exposure, the Board notes that the 
Veteran is competent to attest to factual matters of which he had 
first-hand knowledge, such as hearing difficulties or tinnitus 
symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005). However, the Veteran has not been shown to have the 
experience, education, or training, to report on the etiology of 
hearing impairments based on scientific principles.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Davidson v. Shinseki, 581 
Vet. App. 1313 (Fed. Cir. 2009).  Thus, the Board considers the 
Veteran's statements regarding tinnitus as competent lay 
evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
these statements are not considered competent medical evidence to 
show that in-service noise exposure was the cause of the present 
tinnitus symptoms.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  In this instance, the 
February 2007 VA examination report is the only item considered 
competent medical evidence regarding the cause of the Veteran's 
tinnitus symptoms.

The Board has considered the Veteran's lay statements as 
asserting a nexus and as asserting continuity of symptomatology.  
38 C.F.R. § 3.303(b).   However, the Board finds the 
substantiated medical opinion expressed in the July 2007 VA 
audiological evaluation more persuasive.  It was formulated by an 
audiologist based upon full review of the record, clinical 
examination, and accompanied by a rationale.  Duenas, supra.; 
Buchanan, supra.  Additionally, VA treatment records indicate 
that the Veteran did not experience tinnitus until sometime in 
fall 2005.  This evidence undermines any assertion of a 
continuity of symptomatology as raised in the January 2007 
substantive appeal.  Id.; Owens, supra.  

In sum, after careful consideration of both lay and medical 
evidence, the Board concludes that the record weighs against a 
finding of a nexus between tinnitus in either ear and in-service 
noise exposure.  The claim is denied.  38 C.F.R. §§ 3.303, 3.307, 
3.309.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January and March 2006 
letters, prior to the date of the issuance of the appealed April 
2006 rating decision.  The Board further notes the March 2006 
letter contained notice concerning how a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in 
February 2007 that was fully adequate for the purposes of 
adjudication.  The VA examination report reflect a full review of 
the claims file, interview of the Veteran, clinical examination, 
and medical opinions by an appropriately qualified healthcare 
provider.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for tinnitus is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


